Rosenblatt, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum: There is credible evidence to support the hearing court’s findings that shortly after 10:00 p.m. on November 8, 1986, the two police officers on radio motor patrol drove to 270 Pulaski Street in Brooklyn, where gunshots were reported. I stress at the outset that we are dealing here with guns, and not with other types of confrontations commonly involved in stop and frisk cases, such as suspicious-looking people who may be stealing or engaging in drug trafficking (e.g., People v Howard, 50 NY2d 583; People v Michael, 152 AD2d 752; People v Mann, 143 AD2d 200; People v Tucker, 140 AD2d 887; People v Mateo, 122 AD2d 229). In those situations the safety factor may escalate, depending upon the circumstances, so as to eventually justify pat downs or frisks (People v De Bour, 40 NY2d 210), but it does not exist at the outset, as it does when reports of guns are involved.
From the inception, the police were engaged in a venture of the highest risk to their lives and safety. Concededly they had no description of the person responsible for the gunshots, but it would be a mistake to suppose that under these circumstances the absence of identification, in itself, made their entry into the confines of the building any less hazardous. Police may be shot by identified as well as unidentified people. That they did not know the appearance of the protagonist is but one factor to be considered, and is at least counterbalanced by other conditions, including the highly circumscribed area involved. By entering the building in which gunshots were said to have been fired, the police were in an arena no less dangerous—and very likely more so—than the "high crime area” that is so often advanced as a factor in weighing the reasonableness of their conduct (e.g., People v Green, 133 AD2d 170; People v McCall, 128 AD2d 552; People v Wallace, 122 AD2d 238).
When the police arrived at the building they encountered two or three young people in the lobby. The police asked them if anything was going on and whether they had "hear[d] any shots”. They said yes, and directed the police to the "fifth floor”. This confirmation heightened the level of risk and isolated the zone of danger to an area vastly smaller than the high-crime localities measured by blocks and even neighborhoods. When the police ascended the stairs they encountered the defendant, and only the defendant, at the fifth-floor stairwell. He was carrying a bag, in which the police could see groceries. The hearing court further found that one of the *901officers said that the right-side pocket of the defendant’s jacket was sagging lower than the left side, and that when the police ordered the defendant to stop, he refused, and tried to brush past. A scuffle ensued when the police attempted to keep him there. The defendant started to run upstairs, and as the police held him one of them quickly patted down the jacket and felt what turned out to be a revolver.
This kind of encounter should be judged in the context of the volatile setting in which it occurred. Police officers "must be permitted to take reasonable measures to assure their safety and they should not be expected 'to await the glint of steel’ before doing so” (People v Allen, 73 NY2d 378, 380). The encounter with the defendant was at least as suggestive of the need for police safety and protection as the legions of nervous, erratic, or "furtive” movements of individuals that have, in less dangerous situations, justified frisks and pat downs (see, People v Grey, 134 AD2d 613; People v Lopez, 94 AD2d 627;. People v Reyes, 91 AD2d 935).
Notably, the police had not drawn their guns, yet were acting in the face of a rapidly unfolding scene, in an encounter with the only person in the relatively isolated vicinity in which gunshots had reportedly been fired. The background facts and the confirmed report of a gun readily distinguish this case from those in which a furtive movement could have a far more innocent connotation (e.g., People v Howard, 147 AD2d 177). Under the circumstances, the degree of peril far exceeded the exigencies described in People v Torres (74 NY2d 224), People v Gutierrez (129 AD2d 463), and our recent case of People v Flores (144 AD2d 481), which provide ample legal support for the hearing court’s determination. The actions of the police in frisking the defendant’s jacket were fully justified, and the result of that pat down should not be suppressed (see, People v Palmer, 140 AD2d 720; People v Clee, 89 AD2d 188, 190-191; People v Fernandez, 86 AD2d 416, affd 58 NY2d 791; People v Rivera, 78 AD2d 327).